Title: To James Madison from George Joy, 5 July 1815
From: Joy, George
To: Madison, James


                    
                        Dear sir,
                        London 5th. July 1815.
                    
                    Contrary to the information of Mr Adams, the Neptune sailed on the 18th. Ult; and I shall send my letter of the 17th with this to the Isle of Wight; where I have some friends embarking for Boston.
                    As things have turned out I could not but regret in a late conversation with Mr A. that the chance of such an effort had not been tried; and I ought perhaps to say that without giving any encouragement to resume the subject he observed that any proposition on such a subject ought to be made to Mr Gallatin, who had a commission to the King: but to this there are sundry objections. It is not a subject of official duty; if it were no personal feelings or opinion of my own would interfere with it. But I do not consider Mr G. an American; and after the ordinary civilities that he has not had the good manners to return, I am no way disposed to court him. Otherwise though the hour of triumph is not that which my proposition contemplated; I should not object to pursuing the object, if thereunto

advised by a man of his sagacity. And I would avail myself of the printing in the National Intelligencer of my Conciliator, of which Mr: Adams has received the fourth number, and of which on this account I hope the others will follow, to show that my sentiments, in respect to the conduct of our Government towards Bourbon and Buonaparte, notamment at page two of number six (M.S.) and at page two of number twelve (Do.) were not excluded from that paper. But besides Mr G. is on the wing; and to say the truth de Rayneval does not much encourage the agitation of a question at this moment, that looks to an empty treasury for 100 Millions of livres.
                    They begin to talk here of Buonaparte setting his face towards America; where I tell those who ask me how he will be received, that he will be tarred and feathered and sent back again. I do think it was a most impudent thing of him to say that the U. S. would send commissioners, on his side, to meet in a Congress for peace. And it is right greivous to me to find that our own Country is not of sufficient importance to attract our attention; but we must be slavishly enlisting our passions and prejudices under the separate banners of two nations, whose only thought of us is to cajole and despise us. And I am greived the more, because I find that I can no longer confine this subserviency, (as in my Conciliator page 2,) to the weaker brethren. He knew that he lied, when he said that our Govt: would send commissioners to meet on his side. He knew that he lied, when he pretended the juggle, delivered to Mr Barlow in the year 1812 to have been issued in the year 1811. He knew that he lied when he said his Consuls in America had been ordered to issue no more tickets
   * Certificates
 of origin and claimed the confiscation of our ships in Denmark, that had them, on the ground of forgery; but all this he did because he was out of the reach of punishment. To place himself in a situation to account for his robberies, while it is possible for him to be covered with Egyptian darkness, is a policy to which, I should think, he would never submit. I have met with Americans here however that would help him across the Atlantic: I should as soon think of introducing the yellow fever into the country.
                    God defend us from such a pest; and teach us wisdom from the great lessons before us! Always very faithfully, Dear Sir, Your friend & Servant.
                    
                        Geo: Joy.
                    
                